Per Curiam.

The referendum petition submitted by relators does not indicate anywhere that one of the paragraphs included in the title of the resolution, to be voted on was- hot adopted by the Olmsted Township Board of Trustees. It is apparent, therefore, that the: referendum petition does not fairly and accurately present the issues sought to be submitted to the electorate. Markus v. Bd. of Elections (1970), 22 Ohio St. 2d 197.
...Accordingly, the judgment of the .Court of Appeals, denying the writ of mandamus, is affirmed.

Judgment affirmed.

O’NEnÍL, C. J., HERBERT, CORRIGAN, STERN, .CELEBREZZE, Stephenson and P. Brown, JJ., concur.
Stephenson, J.,' of the Fourth Appellate District, fitting for IV. Brown, j. ■ . . • ‘i • ■